—Order, Supreme Court, New York County (David B. Saxe, J.), entered on September 11, 1992, which, inter alia, awarded custody of two minor children to defendant-mother, modified, on the law and on the facts and in the exercise of discretion, to the extent of awarding custody to plaintiff-father, with liberal visitation to defendant, and otherwise affirmed, without costs.
Inasmuch as this Court’s authority to consider the question of custody is as broad as that of the IAS Court (Matter of Louise E. S. v W. Stephen S., 64 NY2d 946), we find that the IAS Judge’s determination was not warranted by the evidence, particularly since there is much support in the record for the opinion of the court-appointed psychiatrist, and the evaluation by an independent expert should not be readily set aside (Giraldo v Giraldo, 85 AD2d 164; Asher v Asher, 79 AD2d 904).
We have considered the remaining issues raised on this appeal and find them to be without merit. Concur—Carro, J. P., Wallach, Nardelli and Williams, JJ.